Citation Nr: 1047089	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-30 021A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the Veteran's case was subsequently 
transferred to the Detroit, Michigan RO.

This case was previously before the Board in October 2009 when it 
was remanded for the Veteran to be afforded a Travel Board 
hearing.  In October 2010, the Veteran testified at a Travel 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.  As such, the required development has been completed and 
the case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major extremity.

2.  The Veteran's right shoulder disability has been manifested 
by pain, limitation of motion of the right arm to midway between 
the side and the shoulder, and additional limitation of motion 
upon repetitive motion and during flare- ups; with no evidence of 
ankylosis of the scapulohumeral articulation, and no additional 
symptoms due to other impairment of the humerus, impairment of 
the clavicle or scapula, or neurological involvement.



CONCLUSION OF LAW

The criteria for a rating of 30 percent for bursitis of the right 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5019, 5200-5203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claimant for a higher VA disability rating will be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a 
claimant may limit their claim or appeal to the issue of 
entitlement to a particular disability rating that is less than 
the maximum allowed by law for a specific service- connected 
condition, but, where there is no clearly expressed intent to 
limit the appeal, VA is required to consider entitlement to all 
available ratings for that condition).  In this case, the Veteran 
and his representative explicitly stated during the October 2010 
Board hearing that a 30 percent rating for right shoulder 
bursitis would satisfy his appeal.  Accordingly, the award below 
of an evaluation of 30 percent disabling for right shoulder 
bursitis constitutes a full grant of the benefit sought for the 
right shoulder bursitis disability.  As such, no discussion of 
VA's duty to notify or assist is necessary.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right shoulder disability is currently evaluated 
under Diagnostic Code 5019, for the disease of bursitis with the 
residual condition of limitation of motion of the arm.  See 38 
C.F.R. § 4.27.  Bursitis is rated based on limitation of motion 
of the affected part, as degenerative arthritis, which is also 
rated based on limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 & Note after Diagnostic 
Code 5019.  Musculoskeletal impairment of the shoulder and arm, 
including limitation of motion, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  As the Veteran reported at the VA 
examinations that he is right-side dominant, the ratings 
pertaining to the major (dominant) side have been considered.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows for the 
major shoulder: favorable ankylosis, with abduction to 60 
degrees, can reach mouth and head warrants a 30 percent rating; 
intermediate ankylosis, between favorable and unfavorable 
warrants a 40 percent rating; and unfavorable ankylosis, 
abduction limited to 25 degrees from side warrants a 50 percent 
rating.  A Note provides that the scapula and humerus move as one 
piece. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm at 
shoulder level warrants a minimum 20 percent evaluation.  
Limitation of motion of the major arm midway between the side and 
the shoulder warrants a 30 percent evaluation.  A 40 percent 
evaluation requires limitation of the major arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, malunion of the humerus with moderate 
deformity (major extremity) warrants a 20 percent rating.  
Malunion of the humerus with marked deformity (major extremity) 
warrants a 30 percent rating.  Recurrent dislocation of the major 
humerus at the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level warrants a 20 percent 
rating.  Recurrent dislocation of the major humerus at the 
scapulohumeral joint with frequent episodes, and guarding of all 
arm movements warrants a 30 percent rating.  Fibrous union of the 
major humerus warrants a 50 percent rating, nonunion (false flail 
joint) of the major humerus warrants a 60 percent rating, and 
loss of head (flail shoulder) of the major humerus warrants a 80 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or dislocation.  
These disabilities may also be evaluated on the basis of 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

In October 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran was noted to have 
no deformity or giving way.  However, the Veteran was noted to 
have instability, pain, stiffness, and weakness of the right 
shoulder.  The Veteran was noted to have no locking, dislocation, 
or inflammation of the right shoulder.  The Veteran indicated 
that he had flare-ups of pain in the right shoulder that were 
severe and lasted for hours every two to three weeks.  
Repositioning of the shoulder was reported to relieve the pain.  
The Veteran reported that the condition affected the range of 
motion of the right shoulder.

Physical examination of the right shoulder revealed forward 
elevation (flexion) to 140 degrees with pain at 140 degrees, 
abduction of 100 degrees with pain at 100 degrees, external 
rotation of 45 degrees with pain at 45 degrees, and internal 
rotation of 35 degrees with pain at 35 degrees.  The Veteran was 
noted to have no additional loss of motion with repetitive use.  
The Veteran was noted to not have any loss of bone or part of a 
bone, recurrent shoulder dislocations, inflammatory arthritis, or 
joint ankylosis.  The right hand was found to have good 
peripheral pulse.  X-ray examination of the right shoulder 
revealed normal acromoclavicular and glenohumeral joints.

The examiner diagnosed the Veteran with right shoulder bursitis.  
The examiner stated that the Veteran's shoulder had a moderate 
effect on the Veteran ability to participate in sports and 
travel, a mild effect on the Veteran's ability to perform chores, 
exercise, and bathe, and no effect on the Veteran's ability to 
shop, participate in recreation, feed himself, dress, toilet, and 
groom.  The Veteran was noted to have adapted to using his left 
arm more.  The examiner noted that the Veteran had increasing 
pain in his right shoulder with decreased range of motion 
particularly with external and internal rotation.  The Veteran 
was noted to take over the counter medications for pain and has 
had to use the pain medications more often.

At a hearing before the undersigned Acting Veterans Law Judge in 
October 2010, the Veteran reported that he has weakness in his 
right shoulder and that he could not hold any type of weight.  
The Veteran stated that he has pain when he combed his hair and 
when he brings his arm not quite to his shoulder height.  The 
Veteran indicated that he has flare-ups of pain three times a 
week and that he sometimes has numbness in his right hand when he 
wakes up from leaning on the shoulder.  The Veteran indicated 
that during flare-ups his pain free motion of the right shoulder 
is to bring his arm to midway between his shoulder height and his 
side.  The Board notes that the Veteran is competent to report 
his shoulder disability symptoms.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In addition, the Board finds the 
Veteran's testimony credible. 

The Board finds that entitlement to an evaluation of 30 percent 
disabling and no higher for bursitis of the right shoulder.  The 
Veteran has credibly reported that during flare-ups he does not 
have pain free motion of the right arm beyond halfway between the 
shoulder and the side of his body.  The Board notes that upon 
examination in October 2007 the Veteran was noted to have pain 
free motion of the right arm of flexion to 140 degrees, abduction 
of 100 degrees, external rotation of 45 degrees, and internal 
rotation of 35 degrees.  However, the Veteran has credibly 
reported that his condition is worse depending upon whether he 
sleeps on his right side.  The Board finds that the evidence is 
at least in equipoise regarding whether the Veteran's right 
shoulder disability more nearly approximates the criteria for a 
20 or 30 percent disabling evaluation.  As such, affording the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran's right shoulder bursitis more nearly approximates the 
criteria for an evaluation of 30 percent disabling.

As the Veteran has indicated in his testimony at a hearing before 
the undersigned Acting Veterans Law Judge in October 2010 that a 
30 percent disabling evaluation fully satisfies his appeal, the 
Board finds it unnecessary to consider whether the Veteran is 
entitled to a higher evaluation based upon extraschedular 
consideration and/or total rating based on individual 
unemployability.


ORDER

A 30 percent rating for service-connected right shoulder bursitis 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


